DISSENTING OPINION OP
ROBERTSON, C.J.
I concur in the ruling made that the circuit court erred in holding that the plaintiff could not recover because, as supposed, a release of a personal obligation upon condition subsequent must as matter of law operate as an absolute release. But I must' dissent from the further ruling that the judgment should be affirmed on the ground that the condition subsequent was against public policy and void, and that the release, therefore, was an absolute one. Rule 4 of the rules of the circuit court of the first circuit provides that "no defendant shall be allowed to set up” certain defenses, including the defense of illegality, “unless he shall, *790oil filing his answer, give notice within his answer or at the foot thereof, of his intention to rely upon the same.” The point that the contract is illegal was not raised in the trial court by demurrer, answer or otherwise, nor have the ap-pellees urged it in this court. But it is said that the condition of the release is in and of itself contrary to public policy, and that it is the duty of this court upon its own motion to decline to enforce it. The principal opinion seems to concede, however, that if the provision as to incurring indebtedness in excess of $1000 was a “benefit” to the plaintiff, or if she might “suffer by the breach” of the contract, or if it was a “reasonable restraint,” or if the restraint was not “larger than what was required for the necessary protection” of the obligee, it would not render the condition invalid. Yet, by affirming the judgment of the circuit court, this court precludes the plaintiff from the opportunity of showing, if she could, that the restraint was reasonable, or that the condition was a benefit to her and that she would suffer by its breach. She is practically denied her day in court on that matter. The case of Notley v. Notley, cited in the principal opinion, was an equity appeal, the entire case was before this court upon the facts as well as the law, and the conclusion of this court was based upon evidence contained in the record. This case seems to be decided upon a lack of evidence upon a point which was not agitated in the trial court.
I think the agreement in question is not illegal upon its face because of the condition referred to. Public policy is more concerned with the enforcement of private contracts than it is with defeating them. The supreme court of the United States in B. & O. R. Co. v. Voigt, 176 U. S. 498, 505, said, “At the same time it must not be forgotten that the •right of private contract is no small part of the liberty of the citizen, and that the usual and most important function of courts of justice is rather to maintain and enforce *791contracts, than to enable parties thereto to escape from their obligation on the pretext of public policy, unless it clearly appear that they contravene public right or the public welfare.” In Printing, etc., Co. v. Sampson, L. R. 19 Eq. 462, 465, Sir George Jessel, M. R., said, “It must not be forgotten that you are not to extend arbitrarily those rules which say that a given contract is void as being against public policy, because if there is one thing which more than another public policy requires it is that men of full’ age and competent understanding shall have the utmost liberty of contracting, and that their contracts when entered into freely and voluntarily shall be held sacred and shall be enforced by courts of justice.” In 9 Cyc. 542, it is said, “And one may agree not to do what he has a legal right to do, even though the promise may be restrictive of his personal rights.” And see, Brooks v. Cooper, 50 N. J. E. 761, 767; Collister v. Hayman, 183 N. Y. 250, 256; Mosler Safe Co. v. Safe Dep. Co., 199 N. Y. 479, 485; Waite v. Merrill, 4 Greenl. 102. In Daley v. People’s B. L. & S. Assn., 178 Mass. 13, 19, it was said, “Courts are less and less disposed to interfere with parties making such contracts as they choose, so long as they interfere with no one’s welfare but their own.”
Wherein an agreement made with her daughter by an elderly lady living upon her own means and upon her own premises in a country district, who does not appear to have been engaged in any business, trade or profession, upon a valuable and adequate consideration, that she will not incur indebtedness at any one time in excess of $1000, is unreasonable, oppressive, immoral, or detrimental to public interests or welfare, I humbly confess my inability to see.